PER CURIAM.
The final summary judgment under review is affirmed upon a holding that it is clear on this record — and there is no genuine issue of material fact as to this — that the defendant Jacqueline Stallone Maschek had no responsibility for the plaintiff’s operative or post-operative treatment or for warning the plaintiff concerning the risks of the medical procedure employed herein. Under these circumstances, a summary judgment was properly entered in this case in favor of the said defendant. See Johnson v. Gulf Life Insurance Co., 429 So.2d 744 (Fla. 3d DCA 1983); Fla.R.Civ.P. 1.510(c).
Affirmed.